DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 8-14, filed July 25, 2022, with respect to prior art rejections have been fully considered and are persuasive.  The prior art rejections has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-11, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the closest prior art of record is Evrard et al. (US 20140200844; hereinafter Evrard; already of record from IDS) in view of O’Neil et al. (US 20160347479; hereinafter O’Neil; already of record from IDS), further in view of Parsons (US 20190390564), further in view of Camhi (US 20130204468; already of record from IDS).  Evrard in view of O’Neil, further in view of Parsons, further in view of Camhi teach of a checking method for checking a power plant of an aircraft, the power plant comprising at least one engine and an air inlet for feeding the at least one engine with air, the power plant including a cloggable filter filtering the air upstream from the engine, the engine having an output shaft suitable for connection to a member of the aircraft that does not form part of the engine, the method comprising:
performing an aircraft power check by using the following operations:
determining, in flight or on the ground, a current power (Pcour) actually being developed by the engine within the aircraft at the output shaft of the engine without making any allowance for an installation power loss resulting from the engine being installed in the aircraft and from any level of clogging of the filter; and
determining whether the current power (Pcour) is greater than or equal to a stored guaranteed minimum power (Pmini), the aircraft power check being considered to be successful when the current power (Pcour) is greater than or equal to the guaranteed minimum power (Pmini) and otherwise being considered to be failed;
… generating a signal for cleaning the filter and then performing the aircraft power check a second time after the filter has been cleaned;
… performing an engine health check which makes allowance for the installation power loss, the engine health check being considered to be successful when the current power (Pcour) plus the installation power loss is greater than the guaranteed minimum power (Pmini) and otherwise being considered to be failed; and
in response to the engine health check being failed, generating a signal for removing the engine from the aircraft.

However, Evrard in view of O’Neil, further in view of Parsons, further in view of Camhi do not fully teach of in response to the aircraft power check being failed, generating a signal for cleaning the filter and then performing the aircraft power check a second time after the filter has been cleaned;
in response to the aircraft power check the second time being failed, performing an engine health check which makes allowance for the installation power loss, the engine health check being considered to be successful when the current power (Pcour) plus the installation power loss is greater than the guaranteed minimum power (Pmini) and otherwise being considered to be failed.
The references teach of engine health checks and aircraft power checks, as well as cleaning a filter and making an allowance for installation power loss.  However, there is no reference found teach teaches of each of these operations occur in response to one another such that an aircraft power check determines the power actually being developed by the engine within the aircraft at the output shaft of the engine without making any allowance for an installation power loss resulting from the engine being installed in the aircraft and from any level of clogging of the filter occurs, and then a filter is cleaned, follows by a second aircraft power check, and followed by an engine health check which makes allowance for the installation power loss.  While the processes alone are taught by the references of record, there is no suggestion found to combine these processes and perform them specifically in the order claimed.  Therefore claim 1 is found allowable.  
In regards to claims 7 and 9, the claims recite analogous subject matter to the allowable subject matter of claim 1, and are therefore allowable.  
In regards to claims 2-3, 5-6, 8, 10-11, and 13-14, the claims are dependent upon an allowable claim, and are therefore allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663